United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2073
Issued: August 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2009 appellant filed a timely appeal from the May 27, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs that denied her reconsideration
request. As the most recent merit decision was issued by the Office on March 4, 2004, the Board
lacks jurisdiction to review the merits of this case pursuant to 20 C.F.R. §§ 501.2 and 501.3.1
ISSUE
The issue is whether the Office properly determined that appellant’s reconsideration
request was not timely filed and failed to establish clear evidence of error.

1

For Office decisions issued on or after November 19, 2008, a claimant has 180 days to file an appeal with the
Board. 20 C.F.R. § 501.3(e) (2008); 73 Fed. Reg. 62,190 (October 20, 2008). For decisions issued before
November 19, 2008, a claimant had one year to file an appeal. See 20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
This case has previously been before the Board.2 In an April 22, 2008 decision, the
Board affirmed decisions of the Office, which granted appellant a schedule award for 20 percent
impairment of her right arm and found an overpayment of compensation in the amount of
$5,115.24, for which it denied waiver. The facts of the case as set forth in the Board’s prior
decision are incorporated herein by reference.
The record reflects that, in May 2001, Dr. Samuel J. Chmell, appellant’s attending Boardcertified orthopedic surgeon, had recommended that the Office approve arthroscopic surgery of
her right knee. The Office developed the issue of causal relation and need for right knee surgery
by referring appellant to Dr. Julie M. Wehner, a Board-certified orthopedic surgeon, for a second
opinion. On October 3, 2001 Dr. Wehner reviewed diagnostic tests of both knees and advised
that arthroscopic surgery of the right knee would not benefit appellant. The Office found a
conflict in medical opinion between Dr. Chmell and Dr. Wehner as to the need for surgery and
referred her to Dr. John J. Dwyer, a Board-certified orthopedic surgeon, for an impartial medical
examination. In a March 11, 2002 report, Dr. Dwyer listed findings on examination of
appellant’s right knee and reviewed a May 9, 2001 magnetic resonance imaging (MRI) scan of
the knee. He advised that the findings were not clinically significant and that her complaints
were not related to the soft tissue injuries sustained in the December 5, 2000 fall at work.
Dr. Dwyer found that the accepted injury did not give rise to the need for the proposed right knee
surgery.
In an April 3, 2002 decision, the Office denied appellant’s request for right knee
arthroscopic surgery. It found that the weight of medical evidence was represented by the report
of Dr. Dwyer, the impartial medical specialist.
Appellant requested a review of the written record and submitted the April 15, 2002
report of Dr. Joseph G. Thometz, a Board-certified orthopedic surgeon, who diagnosed bilateral
knee contusions that remained symptomatic with an effusion of the right knee. Dr. Thometz
recommended arthroscopic surgery. On April 25, 2002 appellant was treated by Dr. Charles T.
Chen, a Board-certified orthopedic surgeon, who also advised that right knee arthroscopic
surgery was a reasonable treatment option. Dr. Chen noted that he did not believe that
appellant’s condition was aggravated by the work injury.
In an October 30, 2002 decision, an Office hearing representative affirmed the April 3,
2002 decision. He found that the weight of medical opinion was represented by the impartial
opinion of Dr. Dwyer.
On December 3, 2002 appellant requested reconsideration. She submitted the May 25
and November 26, 2002 report of Dr. Chmell, who diagnosed traumatic aggravation of
degenerative arthritis to both knees with internal derangement of the right knee. Dr. Chmell
reiterated his recommendation for surgery and advised that appellant’s right knee condition
continued to deteriorate.
2

Docket No. 07-1164 (issued April 22, 2008). Appellant sustained injuries on December 5, 2000. The Office
accepted contusions of the right elbow, scalp and left knee and a fractured right elbow.

2

In a February 25, 2003 decision, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant further merit
review.
On May 7, 2003 appellant requested reconsideration and submitted additional medical
evidence.
In a March 4, 2004 decision, the Office reviewed the merits of appellant’s claim but
denied modification of its prior decisions. The weight of medical opinion as to the need for right
knee surgery was accorded to Dr. Dwyer.
On March 21, 2005 appellant requested reconsideration. She submitted additional
treatment records from Dr. Chmell dated February 21 to October 24, 2005. Dr. Chmell noted
appellant’s continued complaint of right knee pain with associated swelling. He diagnosed
traumatic derangement of the right knee and recommended arthroscopic surgery with
debridement and a partial medial meniscectomy.
In a November 25, 2005 decision, the Office denied appellant’s request for
reconsideration on the grounds that her letter did not raise a substantive legal question or
included new and relevant evidence and was insufficient to warrant further review of the merits.
In letters dated January 16 and February 13, 2007, February 10, 2008 and May 31, 2009,
appellant requested reconsideration.3 She submitted emergency room records from December 5,
2000, additional treatment records from Dr. Thometz dated April 15, 2002 and Dr. Chen dated
from April 25, 2002 and a right knee x-ray of October 21, 2003, all previously of record.
Appellant submitted copies of additional diagnostic tests including x-rays and scans obtained
August 31, 2006 to February 19, 2009. Dr. Chmell repeated the diagnoses of traumatic arthritis
with internal derangement to both knees, traumatic arthritis of the right elbow and internal
derangement of the left ankle with tendinitis. He noted that appellant walked with a prominent
limp, used a cane and had effusion of the right knee with tenderness over the medial femoral
condyle. A February 19, 2009 MRI scan of the right knee revealed a tear of the medial
meniscus, degenerative changes of the patella and femoral condyles, small joint effusion and
multiloculated ganglion cyst. Dr. Chmell diagnosed worsening traumatic arthritis of the right
knee with a torn meniscus and recommended arthroscopic surgery.
In a May 27, 2009 decision, the Office denied appellant’s reconsideration request finding
that it was not timely filed and did not establish clear evidence of error in the denial of her
request for right knee surgery.

3

Appellant filed a July 17, 2006 revised Form CA-1, requesting that her claim be accepted for other physical
conditions.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.5 However, the Office will reopen a claimant’s case
for merit review, notwithstanding the one-year filing limitation, if the claimant’s application for
review shows clear evidence of error on the part of the Office in its most recent merit decision.
To establish clear evidence of error, a claimant must submit evidence relevant to the issue that
was decided by the Office. The evidence must be positive, precise and explicit and must be
manifested on its face that the Office committed an error.6
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.7 Evidence that
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.8 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.9 This entails a limited
review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office in the denial of the claim.10 The Board makes
an independent determination as to whether a claimant has submitted clear evidence of error on
the part of the Office.11
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

6

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

7

Annie L. Billingsley, supra note 5.

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Id.

11

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

ANALYSIS
In its May 27, 2009 decision, the Office properly determined that appellant failed to file a
timely application for review. The most recent merit decision on her claim concerning her
request for right knee surgery was issued on March 4, 2004. Appellant’s requests for
reconsideration dated on and after January 16, 2007 were more than one year after
March 4, 2004. Therefore, her reconsideration requests were not timely filed.12
The Board finds that appellant did not submit sufficient evidence with her requests to
establish clear evidence of error in the Office’s decisions denying her request for authorization of
right knee surgery. Appellant submitted various treatment records and diagnostic studies
obtained by Dr. Thometz, Dr. Chen and Dr. Chmell dated from December 5, 2000 to
October 21, 2003. However, the Office had previously considered this evidence prior to issuing
the March 4, 2004 merit decision. By resubmitting these documents to the record, appellant did
not submit evidence sufficient to manifest on its face that the Office had erred in denying surgery
as was requested. In denying her request, the Office had relied upon the opinion of an impartial
medical specialist. The resubmission of the documents already of record does not raise a
substantial question as to the correctness of the Office’s decision.
Appellant submitted additional diagnostic studies dated August 31, 2006 to
February 19, 2009. However, these reports do not provide any opinion on the underlying issue
in this case, whether the requested arthroscopic surgery of the right knee was employment
related. This evidence is not sufficient to raise a substantial question as to the correctness of the
Office’s decision or to establish clear error in the denial of surgery authorization.
Appellant submitted multiple treatment records from Dr. Chmell dated October 23, 2006
to December 13, 2008. Dr. Chmell reiterated his diagnosis of traumatic arthritis to both knees
with internal derangement and the need that she undergo right knee arthroscopic surgery. This
evidence does not raise a substantial question as to the correctness of the Office’s decision.
Dr. Chmell merely reiterated his prior opinion that appellant undergo surgery to the right knee, a
matter that was developed by the Office and for which Dr. Dwyer provided an impartial medical
opinion. His additional reports do not provide any additional explanation or expand on his prior
opinion relating the need for surgery to her accepted injury. Dr. Chmell noted findings on
examination and recommended arthroscopic surgery for the right knee. The Board notes that
Dr. Chmell was previously on one side of a medical conflict that was resolved by Dr. Dwyer
regarding the need for surgery.13 The Board has held that the term “clear evidence of error” is
intended to represent a difficult standard. The submission of a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical
opinion requiring further development, does not establish clear error in the Office’s denial of

12

The Board notes that the Office treated appellant’s revised CA-1 claim form received July 17, 2006 as a
reconsideration request.
13

See Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992) (report of a physician who was on one side of a
medical conflict that was resolved by an impartial specialist is generally insufficient to create a new conflict).

5

surgery.14 This evidence does not raise a substantial question as to the correctness of the
Office’s decisions.
The Board finds that the medical evidence submitted by appellant does not raise a
substantial question as to the correctness of the Office’s decision to deny authorization for right
knee surgery. Appellant has not provided argument or evidence of such probative value as to
shift the weight of the medical evidence in her favor.
On appeal, appellant alleges that she filed her reconsideration request in a timely manner;
however, as noted, there is no evidence that a reconsideration request was received by the Office
within one year of March 4, 2004. As to the weight of the medical evidence, she alleged that a
physician confused her with another patient. The Board’s review of the medical evidence does
no establish this contention as factually established. As noted, appellant has not provided
evidence or argument of sufficient value to shift the weight of the evidence in her favor or to
raise a substantial question as to the correctness of the Office’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated July 17, 2006 was
untimely filed and did not demonstrate clear evidence of error.15

14

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008).

15

The Board notes that, on July 27, 2009, the Office denied modification of decision’s denying appellant’s claim
for an increased schedule award. Appellant did not appeal this decision to the Board.

6

ORDER
IT IS HEREBY ORDERED THAT the May 27, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

